Citation Nr: 1126273	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-35 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a stomach disorder.



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board is going ahead and deciding the claims for high cholesterol and hypertension.  However, the claims for service connection for a low back disorder, headaches and a stomach disorder are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and consideration.   


FINDINGS OF FACT

1.  High cholesterol is a laboratory finding, not a ratable disability for VA compensation purposes.

2.  There is no competent and credible evidence indicating the Veteran had hypertension while in service, or to a compensable degree within one year of her discharge, or that it is otherwise related or attributable to her military service.


CONCLUSIONS OF LAW

1.  The Veteran has failed to state a claim upon which relief can be granted concerning her claim for service connection for high cholesterol.  61 Fed. Reg. 20440, 20445 (May 7, 1996); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The Veteran's hypertension was not incurred in or aggravated by her military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on the underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

A preliminary point worth mentioning is that, since the Veteran's claim of entitlement to service connection for high cholesterol is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (the VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply to this claim because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

However, the VCAA does apply to the Veteran's claim of entitlement to service connection for hypertension.  Pursuant to the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July 2007, December 2009 and September 2010.  The July 2007 letter was sent prior to the initial adjudication of her claims for service connection January 2008, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letters informed her of the evidence required to substantiate these claims and of her and VA's respective responsibilities in obtaining this supporting evidence.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained her service treatment records (STRs), some of her VA treatment records and any relevant lay statements.  

Further, the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in this case to require scheduling a VA examination for a medical nexus opinion.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There is no competent and credible indication of initial incurrence of hypertension during her service, or compensable manifestation within one year of her discharge of hypertension.  In that regard, her STRs are completely unremarkable for complaints, treatment, or diagnosis of this condition.  Lastly, there is no competent and credible evidence associating this condition with her military service.

And hypertension is not within the realm of disorders or conditions like a separated shoulder or broken arm, varicose veins, tinnitus (ringing in the ears), or pes planus (flat feet), etc., that are readily amenable to lay diagnosis or comment on etiology.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with his service).  The Board is not obligated to request an opinion when there is not this suggestion of a relevant disease or injury in service that could be associated with the currently claimed disabilities.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.

II.  Entitlement to Service Connection for High Cholesterol and Hypertension

The Veteran may be awarded service connection by showing that she currently has a disability resulting from a disease or an injury incurred in or aggravated by her military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Hypertension also may be presumed to have been incurred in service if manifest to a compensable degree of at least 10 percent disabling within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption, however, is rebuttable by probative evidence to the contrary.

The minimum compensable disability rating (of 10 percent) for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101 (2010).

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 7101, Note (1) (2010).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link any current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

But intrinsic to a claim for service connection, and indeed perhaps the most fundamental requirement, is that the Veteran must first establish she has the claimed condition or disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  

Therefore, concerning the claim of entitlement to service connection for high cholesterol, absent proof of a current disability, not just a mere laboratory findings, there can be no valid claim.  Boyer, 210 F.3d at 1353.  See also McClain, 21 Vet. App. at 321.  

Turning next to her claim concerning hypertension, there is no disputing she has the required diagnosis.   VA treatment records confirm the Veteran has received an ongoing diagnosis of hypertension since 2005.

Consequently, the determinative issue is whether this current disability is somehow attributable to the Veteran's military service - either directly or presumptively.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this critical respect that the claim fails.

There is no indication the Veteran had hypertension during her military service.  Her STRs show no evidence of complaints, treatment, or a diagnosis of this disorder at any time during her service, such as objective findings of elevated blood pressure readings, which is probative evidence against the claim, although not altogether dispositive of it.  See Struck v. Brown, 9 Vet. App. 145 (1996).

There also is no objective indication that her hypertension initially manifested to a compensable degree of at least 10 percent disabling within one year of separation from service.  According to 38 C.F.R. § 4.104, DC 7101, the minimum compensable rating of 10 percent for hypertension is warranted when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 7101, Note (1) (2010).

Clearly, the Veteran did not meet this requirement within the year following her discharge from the military.

So the Board may not presume that the Veteran's hypertension was incurred during her military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

None of the post-service medical records, dated from November 1989 to June 2010, contain a medical nexus opinion etiologically linking the Veteran's hypertension to her military service.  Shedden, 381 F.3d at 1166-67.  The Veteran herself does not specifically allege that her hypertension is a result of her military service.  She is merely asserting that she currently has hypertension.  The various statements submitted in support of her claim and a statement submitted by her husband dated December 2009 fail to specifically allege that her hypertension began in service, shortly thereafter, or may be traced back to her military service.  The Board acknowledges that not all of the Veteran's post-service treatment records are in the record.  The RO notified the Veteran of this fact in March and July 2010 memorandums notifying her of the unavailability of some VA treatment records.  38 C.F.R. § 3.159.  However, the fact remains that there is simply no evidence establishing a link between the Veteran's current hypertension and her military service.  

Finally, for the reasons already discussed, a diagnosis of hypertension is based on objective data - namely, persistently elevated blood pressure taken over a period of time with a monitor, so not merely isolated findings or personal belief that her blood pressure may have been high even before actually documented.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and 38 C.F.R. § 3.159(a)(2).  And while supporting medical nexus evidence is not always or categorically required in every instance to establish the required linkage between the claimed disability and military service, it is when the condition is not readily amenable to lay diagnosis or probative comment on etiology in terms of whether it may relate back to the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See, too, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  This is certainly the case here where there is no indication the Veteran possesses the requisite specialized medical knowledge to etiologically link her hypertension to her military service, since this is a complex medical determination that cannot be substantiated by mere lay observation or opinion.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011)(discussing the idea that any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion).

Since the Board does not find the Veteran's or her husband's lay statements to be competent to establish the missing elements of her claim, there is no need to also consider the credibility of these statements, even though this, too, affects their ultimate probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for high cholesterol and hypertension.  So there is no reasonable doubt to resolve in the Veteran's favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for high cholesterol is denied.

The claim for service connection for hypertension is denied.  


REMAND

The Veteran contends she has headaches, a back disorder and a stomach disorder as a result of her military service.  And, before proceeding with the adjudication of these claims on the merits, the Board finds additional development is warranted.  

A VA medical examination and opinion are needed to determine the etiology of these conditions, including specifically in terms of whether they are attributable to her military service as alleged.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

According to the holding in McLendon, VA must provide a medical examination in service-connection claims when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id., at 81.

The same principles of service connection apply to these claims as discussed above.  As an initial matter, there is no disputing the Veteran has diagnoses of headaches, a lower back disorder and a stomach disorder.  Specifically, the Veteran's post-service VA treatment records note diagnoses and continued treatment for headaches and gastroesophogeal reflux disease (GERD) beginning in January 2000.  Further, her post-service VA treatment records specifically diagnosed her with marked bilateral sclerosis of the L5 pars interarticularis per x-ray findings in April 2010, however, she has complained of back pain since at least April 2002, according to the VA treatment records contained in the file.  

So the determinative issue is whether these conditions are attributable to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Regarding this purported cause-and-effect correlation, the Veteran's STRs note diagnoses of headaches, diarrhea and stomach pains in June and August 1981.  There is no separation examination of record.  

However, the Veteran's husband, whom she met while in the military, submitted a statement in December 2009 attesting to the fact the Veteran has suffered from headaches, back pain and stomach problems since November 1982.  He also states that she continues to take pain medication on a daily basis for those disorders.  Further, the Veteran also submitted statements in August 2007 and July and December 2009 attesting to the fact that she has suffered from these problems since 1982 and continuing to the present.  And, both the Veteran and her husband are competent to report pain and symptoms associated with these disorders.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Washington v. Nicholson, 19 Vet. App. 363 (2005).  The additional question of whether the Veteran and her husband are also credible is another matter altogether and ultimately determinative of the probative value of these statements.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Regardless, in providing these statements that she has suffered from headaches, back pain and stomach pain since her military service, meets the relatively low threshold for satisfying the third McLendon requirement for requesting an examination and opinion.  The Court has stated that this element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with active service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology or other symptoms capable of lay observation.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).  Moreover, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements of Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), to establish incurrence of a relevant disease or injury in service and to link current disability to service by establishing the chronicity (permanency) of the disease or injury in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

So an examiner must consider the Veteran's lay statements regarding the history of her headaches, back disorder and stomach problems, and provide medical comment on the etiology of these disorders.  See McLendon, 20 Vet. App. 79.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) ; Charles, 16 Vet. App. at 374-75.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA compensation examinations for medical nexus opinions concerning the etiology of her headaches, low back disorder, and GERD, but especially the likelihood (very likely, as likely as not, or unlikely) these disorders originated during her military service or is otherwise attributable to her military service.

To facilitate making these important determinations, it is imperative the designated VA examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The examinations should include any diagnostic testing or evaluation deemed necessary.

The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have adverse consequences on the pending claims.  

Because the Veteran is competent even as a layman to report the onset of headaches, back pain and describe stomach problems during service, as it comes to her through her senses, the examiner must specifically address the Veteran's report of any manifestation during her military service in determining whether any of her current disabilities may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

The term "as likely as not" (i.e., at least 50 percent probability), however, does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationales of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Then readjudicate the claims for service connection in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send her a SSOC and give her an opportunity to submit additional evidence or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


